DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in a telephone interview with Elaine P. Spector (Reg. No. 40,116) on 03/11/2021 and was finalized on 03/12/2021. 

Authorized/Finalized Examiner’s Amendment

21.	(Currently Amended) A method, comprising:
determining, by a device, that a user device associated with a first location is located in a second location,

the second location being associated with a target PGW of the provider network;
determining, by the device, that the user device moved from being located at the first location to being located at the second location that is at least a threshold distance from the first location, 
wherein the user device is located at the second location for a threshold amount of time;
determining, by the device and based on determining that the user device is located at the second location for the threshold amount of time, that the user device is to be handed off from a first connection with the initial PGW to a second connection with the target PGW; and
causing, by the device, one or more bearers associated with the first connection to be dropped and one or more bearers associated with the second connection to be established, based on determining that the user device moved from being located at the first location to being located at the second location that is at least at the threshold distance from the first location and for the threshold amount of time,
the user device remaining connected to the provider network when disconnecting from the initial PGW and connecting to the target PGW,
the target PGW being established without an initial startup, 

the first connection being dropped and the second connection being established prior to finishing the streaming of the network traffic via the initial PGW based on a threshold reduction in network performance.

28.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, to:
determine that a user device, connected to a first network device associated with a first location associated with a second network device,
the first network device being associated with a provider network,
the second network device being associated with the provider network, 
the user device not being connected to the second network device; 
determine that the user device moved from being located at the first location to being located at the second location that is at least a threshold distance from the first location, 
wherein the user device is located at the second location for a threshold amount of time; and
cause the user device to be disconnected from the first network device and connected to the second network device based on determining that the user device moved from being located at the first location to being located at the second location that is at least at the threshold distance from the first location and for the threshold amount of time,
the user device remaining connected to the provider network when disconnecting from the first network device and connecting to the second network device,
the second network device being established without an initial startup,
the user device being disconnected from the first network device and connected to the second network device after the user device has finished streaming network traffic via the first network device, and
the user device being disconnected from the first network device and connected to the second network device prior to finishing the streaming of the network traffic via the first network device based on a threshold reduction in network performance.


30.	(Currently Amended) The device of claim 28, 
where the one or more processors, when causing the user device to be disconnected from the first network device and connected to the second network device, are to:
cause the user device to be disconnected from the first network device and connected to the second network device based on determining that the user device is located in the second location for the threshold amount of time.


35.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
determine that a user device, connected to a first packet data network gateway (PGW) associated with a first location, is located in a second location associated with a second PGW,
	the user device not being connected to the second PGW; 
determine that the user device moved from being located at the first location to being located at the second location that is at least a threshold distance from the first location; 
determine that the user device is located in the second location for a threshold amount of time, 
wherein the user device is located at the second location for a threshold amount of time; and
cause the user device to be disconnected from the first PGW and connected to the second PGW based on determining that the user device moved from being located at the first location to being located at the second location that is at least at the threshold distance from the first location and for the threshold amount of time,
the user device being disconnected from the first PGW and connected to the second PGW without being disconnected from a provider network, 
the second PGW being established without an initial startup, 
the user device being disconnected from the first PGW and connected to the second PGW after the user device has finished streaming network traffic via the first PGW, and 
the user device being disconnected from the first PGW and connected to the second PGW prior to finishing the streaming of the network traffic via the first PGW based on a threshold reduction in network performance.


42.	(Currently Amended) The device of claim 28, where the one or more processors are further to:
determine that the user device has moved from the first location to the second location based on one or more of:
global positioning system (GPS) information, 
base station triangulation information, 
base station trilateration information,
cell global identity (CGI) information, or 
eCGI information.

43.	(Currently Amended) The non-transitory computer-readable medium of claim 35, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
determine that the user device has moved from the first location to the second location based on one or more of:
global positioning system (GPS) information, 
base station triangulation information, 
base station trilateration information,
cell global identity (CGI) information, or 
eCGI information.


Allowable Subject Matter
Claims 21-23, 25-26, 28-30, 32-37, 39-44 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach "wherein the user device is located at the second location for a threshold amount of time; determining, by the device and based on determining that the user device is located at the second location for the threshold amount of time, that the user device is to be handed off from a first connection with the initial PGW to a second connection with the target PGW”  as substantially described in independent claim 21. These limitations, in combination with the other features of claim 21, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on February 11, 2021.

Application’s independent claims 28, 35 are allowed for the same reason as set forth above.

Application’s dependent claims 22-23, 25-26, 29-30, 32-34, 36-37, 39-40  and  41-44 are allowed for the same reason as set forth above for their respective independent claim.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411 

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411